United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-3078
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                    Lavan Cortez-Johnson, also known as Gata

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                   ____________

                         Submitted: September 20, 2021
                           Filed: September 27, 2021
                                  [Unpublished]
                                 ____________

Before SMITH, Chief Judge, ARNOLD and GRUENDER, Circuit Judges.
                              ____________

PER CURIAM.

     After Lavan Johnson pleaded guilty to conspiring to distribute
methamphetamine, see 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846, and to distributing
methamphetamine, see id. § 841(a)(1), (b)(1)(B), the district court1 deemed him a

      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.
career offender and sentenced him to 180 months' imprisonment. Under § 4B1.1(a)
of the Sentencing Guidelines, a career offender includes a defendant who stands
convicted of a felony controlled substance offense and has two prior felony
convictions for controlled substance offenses. The district court determined that
Johnson had two such predicate convictions, but he maintains that one of them, a
Tennessee conviction for possessing a controlled substance with intent to deliver or
sell it, see Tenn. Code Ann. § 39-17-417(a)(4), does not qualify as a predicate.

       Johnson concedes, however, that a prior decision of our court forecloses his
argument, see United States v. Coleman, 977 F.3d 666, 670–71 (8th Cir. 2020), and
says he is bringing this appeal merely to preserve his contention in case the Supreme
Court or our en banc court overturns that case. Bound as we are by a prior decision,
see United States v. Green, 946 F.3d 433, 440 (8th Cir. 2019), we affirm the judgment
of the district court.

      Affirmed.
                       ______________________________




                                         -2-